Citation Nr: 0727961	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-39 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder, to include as secondary to service-connected left 
ankle Achilles tendonitis.  

2.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
ankle Achilles tendonitis.  

3.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
ankle Achilles tendonitis.  

4.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from May 1974 to January 1976.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal of a May 2003 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi that denied the benefits sought on 
appeal.  

In July 2006, the Board issued a final decision with respect 
to four issues then on appeal, and returned the issues listed 
on the title page of this decision for further development.  
The case was subsequently returned to the Board for further 
appellate review.

During the course of the development requested by the Board, 
a rating decision dated in February 2007 granted service 
connection for depression and assigned an initial evaluation 
of 30 percent.  The veteran expressed disagreement with the 
initial evaluation assigned and a Statement of the Case was 
issued.  However, the record does not contain a Substantive 
Appeal with respect to this issue, and as such, the Board 
does not have jurisdiction over this issue at this time.




REMAND

A preliminary review of the record disclosed that after the 
development requested by the Board was accomplished, the RO 
issued a Supplemental Statement of the Case in July 2007.  
Thereafter, the veteran's attorney returned an Appeal Status 
Election Form dated in August 2007 indicating that the 
attached Supplemental Statement of the Case had been reviewed 
and requested that the veteran be afforded a videoconference 
hearing before the BVA as soon as possible.  Such a hearing 
was not afforded to the veteran prior to the case being 
returned to the Board.  

The Board observes that during the course of this appeal the 
veteran was afforded a BVA videoconference hearing in March 
2006.  Nevertheless, the BVA's Rules of Practice do not 
appear to limit the veteran to one hearing before the Board 
in connection with his appeal.  See 38 C.F.R. § 20.700-20.717 
(2006).  Therefore, since the failure to afford the veteran a 
hearing would constitute a denial of due process that could 
result in any BVA decision being vacated, 38 C.F.R. § 20.904, 
this matter must be addressed prior to any appellate review.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  This case is being returned to the RO via 
the Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:


The veteran should be scheduled for a 
videoconference hearing at the RO before 
a Veterans Law Judge at the next 
available opportunity.


The purpose of this REMAND is to obtain additional 
development and to ensure due process, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the veteran until he is notified.



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



